CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Pre-Effective Amendment to the RegistrationStatement onFormN-1Aof Papp Investment Trust and to the use ofourreportdatedFebruary 19, 2010on the statement of assets and liabilities as of February 16, 2010 of the Papp Small & Mid-Cap Growth Fund (“the Fund”), a diversified series of Papp Investment Trust. Such financial statement appears in the Fund's Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania February
